Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/1/2021 was filed after is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "a pet door" in line 2.  However, it is unclear how the pet door is a structural component of the pet apparatus as there are limitations reciting how the pet door is connected.
Claim 3 recites the limitation "further comprises a stairway" in line 1.  However, it is unclear how the stairway is a structural component of the pet apparatus as there are limitations reciting how the stairway is connected.
.Claims 2 and 4 are rejected as being dependent from a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Drake (U.S. Patent Application Publication No. 2015/0216139).
For claim 1, Drake discloses a pet apparatus having a deployed position comprising: a) a pet door (Fig. 2: 26); 5b) a rigid platform member (Fig. 2: 12) comprising a front side and a back side at opposing ends of said rigid platform member wherein said rigid platform member has a horizontal configuration when said pet apparatus is in said deployed position (as discussed in [0035]); c) a rigid barrier member (Figs. 1-3: 11) comprising an upper side wherein: i) said rigid barrier member is connected to said rigid platform member (as discussed in [0035]: via fasteners 28); 10ii) said rigid barrier member has a vertical orientation when said pet apparatus is in said deployed position (as shown in Fig. 2); and iii) said upper side of said rigid barrier member extends above said rigid platform member when said pet apparatus is in said deployed position (as shown in Fig. 2); and 15d) a support member (as discussed in [0038]: brackets 22) wherein: i) said support member is adapted to be attached to a vertical wall at a position below said pet door when said pet door is mounted in a pet door opening in said vertical wall (as shown in Fig. 2); and ii) said support member is connected to said rigid platform member such that 20said rigid platform member will have said horizontal configuration at a level below said pet door when said support member is mounted on said vertical wall at a level below said pet door when said pet door is mounted in said pet door opening (as shown in Fig. 2); 25and wherein: e) said rigid platform member comprises a right open side and a left open side (as shown in Fig. 2).  
For claim 2, Drake discloses the pet apparatus of claim 1 wherein said rigid barrier member (Figs. 1-3: 11) is rigidly attached to said rigid platform member (as discussed in [0035]: 11 attached to 12 via fasteners 28) such that said rigid barrier member has a vertical orientation when said pet apparatus is in said deployed position (as shown in Fig. 2).

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Knapp (U.S. Patent Application Publication No. 2005/0263091).
For claim 1, Knapp discloses a pet apparatus (10) having a deployed position (Figs. 2-3: when the second housing portion 16 is horizontal) comprising: a) a pet door (Figs. 2-3: 13); 5b) a rigid platform member (Figs. 2-3: 16) comprising a front side and a back side at opposing ends of said rigid platform member wherein said rigid platform member has a horizontal configuration when said pet apparatus is in said deployed position (as shown in Figs. 2-3); c) a rigid barrier member (Fig. 3: 20) comprising an upper side wherein: i) said rigid barrier member is connected to said rigid platform member (as shown in Fig. 3 where rigid barrier member is an integral component of the pet apparatus 10, thus connected to the rigid platform member); 10ii) said rigid barrier member has a vertical orientation when said pet apparatus is in said deployed position (as shown in Fig. 3); and iii) said upper side of said rigid barrier member extends above said rigid platform member when said pet apparatus is in said deployed position (as shown in Fig. 3); and 15d) a support member (as discussed in [0040]: 12) wherein: i) said support member is adapted to be attached to a vertical wall (Figs. 2-3: 11) at a position below said pet door when said pet door is mounted in a pet door opening in said vertical wall (as shown in Figs. 2-3); and ii) said support member is connected to said rigid platform member such that 20said rigid platform member will have said horizontal configuration at a level below said pet door when said support member is mounted on said vertical wall at a level below said pet door when said pet door is mounted in said pet door opening (as shown in Figs. 2-3); 25and wherein: e) said rigid platform member comprises a right open side and a left open side (as shown in Figs. 2-3).  
For claim 4, Knapp discloses the pet apparatus of claim 1 wherein: a) said pet apparatus (10) further has a collapsed position (as shown in Fig. 1); 5b) said rigid barrier member is hingedly joined to said rigid platform member (as discussed in [0041]: hinge 42); and c) said rigid platform member is hingedly joined (as discussed in [0041]: hinges 32) to said support member (as shown in Fig. 3 where rigid barrier member 20 is an integral component of the pet apparatus 10, thus hingedly connected to the rigid platform member) such that said pet door will be blocked by at least one of said rigid platform member (as shown in Fig. 1 when the cover gates cover the access portal 18) or said rigid barrier member when: i) said pet apparatus is in said collapsed position; 10ii) said pet door is mounted on a pet door opening in said vertical wall; and iii) said support member is mounted on said vertical wall at a position below said pet door opening (as shown in Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Drake (U.S. Patent Application Publication No. 2015/0216139) in view of Kitchen (U.S. Patent Application Publication No. 2016/0192616).
For claim 3, Drake fails to show the pet apparatus of claim 1 which further comprises a stairway that is disposed below said platform member and descends orthogonally away from said rigid barrier member. However, Kitchen teaches a pet apparatus comprising: a pet door (Fig. 3A: 312); a platform member (112); further comprising a stairway (106) that is disposed below said platform member and descends orthogonally away from said rigid barrier member (as shown in Fig. 2A: stairway 106 is orthogonal to rigid barrier member 104 at the back of the platform member 112).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pet apparatus of Drake to include the stairway as taught by Kitchen for the advantage of providing steps for safely exiting the platform member.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weinert (U.S. Patent No. 6,360,689) shows a pet platform having a rigid barrier, the device mounted on a wall; and Chomos (U.S. Patent Application Publication No. 2017/0318775) shows a pet door and a pet platform mounted to the wall below the pet door (Fig. 16).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/           Examiner, Art Unit 3643